Title: Notes on a Cabinet Meeting, 27 February 1807
From: Jefferson, Thomas
To: 


                        
                            
                                27 Feb. 1807
                            
                        
                        Feb. 27. present Mad. Dearb. Smith. Rodney. agreed to discharge all the militia at the stations
                            from the mouth of Cumberland upwards, to give up all boats & provisions siezed (except Blennerhasset’s) or pay the
                            value, applying them in that case to public use; to institute an enquiry into the proceedings of Burr & his adherents
                            from N.Y. to N. Orleans, & particularly to appoint good men at the following points. Pittsbg. Marietta. Wood county.
                            Cincinnati. Louisville. Nashville. Vincennes. St Louis. Natchez. New Orleans. Statesburg. city of Washington.
                            Philadelphia. N. York & other points in that state. to take affidavits. the Atty genl. to prepare interrogatories.
                            
                  the vessels in the Mediterranean to be relieved.
                        the act for 30,000. volunteers to be committed to Governors of Western states for execution.
                        the Arkansa to be explored.
                    